Citation Nr: 0815758	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-31 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, with minimal degenerative changes, currently 
rated 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, with minimal degenerative changes, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1991 to 
December 1991, and from July 1993 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
increased ratings for chondromalacia of the right and left 
knees.  


FINDINGS OF FACT

1.  The veteran's chondromalacia with degenerative arthritis 
of the right knee is not manifested by evidence of flexion 
limited to 30 degrees; or extension limited to 15 degrees, 
even taking into account his complaints of pain; instability 
has not been demonstrated.  

2.  The veteran's chondromalacia with degenerative arthritis 
of the left knee is not manifested by evidence of flexion 
limited to 30 degrees; or extension limited to 15 degrees, 
even taking into account his complaints of pain; instability 
has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee, with minimal degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee, with minimal degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in July 2003, December 2005, March 2006 and December 
2006 correspondence, as well as a July 2005 statement of the 
case and a July 2006 supplemental statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case and the supplemental statement of the case informed the 
veteran of the rating criteria which would provide a basis 
for an increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The July 2003 letter informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  A December 2006 letter informed the veteran of 
how ratings and effective dates are assigned.  The claim was 
readjudicated in a July 2006 supplemental statement of the 
case.  

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case he was provided notice of the rating 
criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided, and his written 
statements reflect an understanding of what was required to 
support his claim for higher ratings.  He was also scheduled 
for a personal hearing before a Veterans Law Judge in 
Washington, D.C. in March 2008, however, he failed to report.  
Because the veteran has notice of the rating criteria, and 
because the claim has been readjudicated no prejudice exists. 
 There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, post-service medical records, VA 
examination reports, and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim. 
 See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of a loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's right and left knee disabilities are each 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. (Diagnostic Code 5200, etc).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Given the disability evaluations assigned the veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.  If flexion of the knee is limited to 60 
degrees, a noncompensable rating is assigned.  If flexion of 
the knee is limited to 45 degrees, a 10 percent rating is 
assigned.  If flexion of the knee is limited to 30 degrees, a 
20 percent rating is in order.  If flexion of the knee is 
limited to 15 degrees, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  There is no 
disability rating greater than 30 percent under the schedular 
criteria for limitation of flexion, per Diagnostic Code 5260.  

If extension of the knee is limited to 5 degrees, a 
noncompensable rating is assigned.  If extension of the knee 
is limited to 10 degrees, a 10 percent rating is assigned.  
If extension of the knee is limited to 15 degrees, a 20 
percent rating is in order.  If extension of the knee is 
limited to 20 degrees, a 30 percent rating is warranted.  If 
extension of the knee is limited to 30 degrees, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, 
under Diagnostic Code 5257, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, 
will be rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a.  

Upon VA examination in November 2003, the veteran 
demonstrated full extension of both knees and flexion to 120 
degrees.  During a VA outpatient clinic visit in October 
2004, the appellant showed a full range of motion, and no 
laxity.  Upon VA examination in December 2005, he 
demonstrated extension to 0 degrees and flexion to 
135 degrees.  Consequently, it is not shown that the veteran 
has met the criteria for a compensable rating for either knee 
under Diagnostic Code 5260 or 5261.  In accordance with 
DeLuca, based on his complaints of pain, as well as his 
demonstrated pain and discomfort on motion with crepitus 
during range of motion testing, he has been awarded a 10 
percent rating for each knee.  Further consideration of these 
complaints alone in order to assign a higher rating would 
result in pyramiding in violation of 38 C.F.R. § 4.14 (2007).  
Moreover, the December 2005 examiner commented that 
repetitive motion did not further increase the pain or cause 
additional limitation of motion.  As such, the Board finds 
that an increased rating is not warranted for under either of 
those diagnostic codes.  

There medical evidence does not establish that the veteran 
experiences occasional incapacitating exacerbations to 
warrant a 20 percent rating under Diagnostic Code 5003.  For 
example, no doctor has indicated that the veteran required 
bed rest as a result of his knee disabilities.  Therefore, a 
higher rating pursuant to that diagnostic code is also not 
warranted.  

The medical reports also do not establish that the veteran 
has instability of either knee to warrant a separate rating 
under Diagnostic Code 5257.  Upon VA examinations in November 
2003 and December 2005, his ligaments were found to be intact 
and instability was not demonstrated.  Therefore, an 
increased/separate rating under Diagnostic Code 5257 is also 
not warranted for either knee.  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5256 higher 
evaluations are warranted for varying degrees of ankylosis.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, 
however, there is clearly no objective evidence that either 
knee is ankylosed as demonstrated during the range of motion 
exercises performed at both VA examinations.  

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for his 
bilateral knee disability and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Although the 
veteran has asserted that he has missed time from work due to 
his knee disabilities, he has not provided any specific 
documentation from his employer.  

The Board also acknowledges the statement from K.B., 
submitted on the veteran's behalf, regarding the veteran's 
pain.  She does not indicate that the veteran has missed time 
from work or that he has been hospitalized as a result of his 
knee disabilities.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.  




ORDER

Entitlement to an increased rating for chondromalacia of the 
right knee, with minimal degenerative changes, is denied.  

Entitlement to an increased rating for chondromalacia of the 
left knee, with minimal degenerative changes, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


